     Case: 3:19-cv-00271-NBB-JMV Doc #: 34 Filed: 05/18/20 1 of 1 PageID #: 602




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                       PETITIONER

v.                                                                          No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                    RESPONDENT


                              CERTIFICATE OF APPEALABILITY

        The court has entered a final judgment in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court under 28 U.S.C. § 2254, or in a proceeding

under 28 U.S.C. § 2255 or § 2241, and the court, considering the record in the case and the

requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that a certificate of

appealability should not issue. For the reasons stated in its opinion, the court finds that the Petitioner

has failed to “demonstrate that the issues are debatable among jurists of reason; that a court could

resolve issues in a different manner; or that the questions are adequate to deserve encouragement to

proceed further.” Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d

1090 (1993) (superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and

(2). Specifically, the court finds, for the reasons set forth in its memorandum opinion and final

judgment, that the instant petition for a writ of habeas corpus should be dismissed with prejudice and

without evidentiary hearing as untimely filed.

        SO ORDERED, this, the 18th day of May, 2020.

                                                         /s/ Neal Biggers
                                                         NEAL B. BIGGERS
                                                         SENIOR U. S. DISTRICT JUDGE
